DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4,5,7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Iaconis (US Pub. 2017/0273203 A1) in view of Richmond (US Pub 2013/0123991 A1).
Regarding claim 1; Iaconis teaches a switch device (a lighting control switch, Figs.1-11) comprising: 

    PNG
    media_image1.png
    530
    546
    media_image1.png
    Greyscale

a main module (a wall-mounted electrical control 100), which comprises, 
a main electronic control circuit (an electronic assembly 530, Fig.8), one or more connections (an electrical interface features 620, Fig.6) to an electrical system of a building and/or to equipment or one or more devices to be controlled (para. [0045,0053], the wall-mounted electrical control 100 is connected to a load switching component 430 via electrical interface 620 for connecting/disconnecting power to one or more wired electrical circuits, such as powering room lighting or electrical receptacles), 
one or more touch sensors or contacts connected to said main electronic control circuit (para. [0052,0053], the wall-mounted electrical control 100 may include a touch sensor (e.g., sensor 740, Fig.7)), and 
a main box-shaped body configured to house said main electronic circuit, said one or more connections, and said one or more touch sensors (Fig.5, the wall-mounted electrical control 100 comprises a front housing 500 and a rear housing 520 for housing the electrical components), 
at least one port for a reversible electrical or electronic connection of said main electronic control circuit to a secondary electronic circuit (Figs.1-4, the wall-mounted electrical control 100 comprises electrical ports (e.g., ports 620, Fig.6) to be connected to an electrical interface 270 of an wall-mounted base 110 including electronic components 420. The electrical interface 270 may comprise a multi-pin connector such as a fixed pin header (para. [0047]). Thus, the wall-mounted electrical control would comprise a female socket header to mate with the fixed pin header included in the wall-mounted base), and 
means for a reversible mechanical connection of a housing element of said secondary electronic circuit (Fig.2, para. [0050], the wall-mounted electrical control is mechanically coupled to the wall-mounted base by using a mechanical interface 260. Mechanical interface features 610 in the wall-mounted electrical control are fashioned such that they engage with mechanical interface features 260 on wall-mounted base front housing 200 without the use of any tools by using snap fitting features including spring-actuated detents, magnetic couplings, and friction fit features. Therefore, the mechanical connection interface would include a male/female coupling type fastener);
an accessory module (the wall-mounted base 110), which comprises: 
a housing element for said secondary electronic circuit (Figs.2,3; the wall-mounted base comprises a front housing 200 and a rear housing 210 for housing the electronic components 420); 
electric or electronic connection means of said secondary electronic circuit with said main electronic circuit of said main module (Figs.1-4, para. [0041,0044], the electrical components 420 of the wall-mounted base are connected to the electrical components in the wall-mounted electrical control 100 via the electrical interface 270); and 
mechanical connection means of said housing element of said accessory module to a housing element of said main module (Figs.2 and 6; mechanical interfaces 260 and 610 mechanically connect the wall-mounted base to the wall-mounted electrical control).
	Iaconis does not teach that said accessory module is configured to control second equipment or one or more second devices, and wherein connecting said main module to said accessory module enables said main module to control both said first equipment or said one or more first devices, but also said second equipment or said one or more second devices.
	Richmond teaches said accessory module (Fig.2, a base unit 20) is configured to control second equipment or one or more second devices (Fig.2, para. [0053,0054], the base unit 20 is connected to an HVAC system and an irrigation system. The base unit 20 can be independently controlled by a wireless remote control device (e.g., smartphone) via its radio so as to control a function of an HVAC system or an irrigation system), and wherein connecting said main module (Fig.4, para. [0044,0062], a removable user interface unit 30 may be connected to the base unit 20) to said accessory module enables said main module to control both said first equipment or said one or more first devices, but also said second equipment or said one or more second devices (Fig.4, the removable user interface unit 30 can be attached to the base unit 20 so that the removable user interface unit 30 is used to control HVAC system. Moreover, para. [0031,0078,0079], when attached to the base unit 20, the removable user interface unit 30 may function as a remote control for other devices such as displaying the location of a smoke alarm, displaying carbon monoxide levels, testing and/or silencing alarms, arming or disarming an intruder alarm, sending configuration settings to remote devices, turning lights on or off, etc.).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the lighting control switch of Iaconis to include the teaching of Richmond of providing a removable user interface unit removably attached to a base unit so that the removable user interface unit can control functions of HVAC system and irrigation system connected to the base unit; and also function as a remote control to control other devices (e.g., alarm system devices). The motivation would have been in order to simplify the home control system and to reduce the cost.
Regarding claim 4; Iaconis and Richmond teach the switch device of claim 1 as discussed above. Iaconis further teaches said main box-shaped body of said main module comprises a front plate (a front plate of a faceplate assembly 120, Fig.1), where said one or more touch sensors or contacts are located (para. [0052], a physical button 700 in the wall-mounted electrical control may be touch-sensitive), and an opening or seat for engagement of said mechanical connection means and for insertion of said electric or electronic connection means of said accessory module (referred to the analysis of claim 1, electrical connection and mechanical connection between the wall-mounted base and the wall-mounted electrical control would be a male/female coupling type), and wherein said opening or seat is located on a rear side of said box-shaped body of said main module, opposite to said front plate (Fig.6, an opening in the mechanical interface 610 and an opening in the electrical interface 620 are located on a back side of the wall-mounted electrical control).
Regarding claim 5; Iaconis and Richmond teach the switch device of claim 1 as discussed above. Iaconis further teaches said accessory module comprises one or more additional electric or electronic connection means to said equipment or one or more devices to be controlled (para. [0041,0043,0044], electronic components 420 are electrically connected to electrical traces on printed circuit board 400 so as to create functional electrical circuits. The electronic components 420 comprise at least one load switching component 430, an alternating current to direct current (AC/DC) power converter 440 and a low voltage electrical connector 270 for interfacing with detachable faceplate assembly 120. Electrical interface components 230 may comprise wires connected on one end to printed circuit board 400 and free hanging, protruding through rear housing 210, on the other end such that they may be connected to existing building wiring by splicing or with the use or wire nuts, or equivalent connectors).
Regarding claim 7; Iaconis and Richmond teach the switch device of claim 1 as discussed above. Iaconis further teaches that one or more lighting devices provided in said main module and/or in said accessory module (Fig.7, para. [0053], light emitting components 730 such as a single LED, a series of LEDs or LCD, OLED, or display).
Regarding claim 8; Iaconis and Richmond teach the switch device of claim 1 as discussed above. Iaconis further teaches that one or more devices configured for remote communication (para. [0014,0015], a wireless communication module is incorporated in the wall-mounted electrical control for extending its capabilities).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iaconis (US Pub. 2017/0273203 A1) in view of Richmond (US Pub 2013/0123991 A1) as applied to claim 1 above; further in view of Kasmieh (US Pub. 2019/0042000 A1).
Regarding claim 6; Iaconis and Richmond teach the switch device of claim 1 as discussed above. Iaconis and Richmond do not teach one or more sound emitting and/or receiving devices provided in said main module and/or in said accessory module.
	Kasmieh teaches one or more sound emitting and/or receiving devices provided in said main module and/or in said accessory module (para. [0010,0091], a smart switch comprising a touch-control assembly. The switch further comprises one or more speakers mounted in the wall-mount adapter and/or the touch-control assembly).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the control switch of Iaconis to include the teaching of Kasmieh of providing one or more speakers in a smart switch. The motivation would have been in order to provide an audio feedback and sound an alarm in case of emergency, and to announce status or location of the switch for a visually impaired (Kasmieh, para. [0091]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691